Citation Nr: 0844591	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-39 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right total knee replacement.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for left total knee replacement.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs



WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
February 1946 and from October 1950 to December 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's above 
claims.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in November 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a decision dated January 2003, the RO denied service 
connection for a right knee disability.

2.  The evidence received since the January 2003 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a right knee 
disability.

3.  The preponderance of the evidence of record shows that 
the veteran's current right knee disability is not related to 
service.

4.  In a decision dated January 2003, the RO denied service 
connection for a left knee disability.

5.  The evidence received since the January 2003 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a left knee 
disability.

6.  The preponderance of the evidence of record shows that 
the veteran's current left knee disability is not related to 
service.

7.  In a decision dated January 2003, the RO denied service 
connection for hearing loss.

8.  The evidence received since the January 2003 RO decision 
does relate to an unestablished fact necessary to 
substantiate the claim of service connection for hearing 
loss.

9.  The veteran was exposed to loud noises during combat; the 
preponderance of the evidence of record shows that the 
veteran's current hearing loss is related to service.

10.  The veteran was exposed to loud noises during combat; 
the preponderance of the evidence of record shows that the 
veteran's current tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The January 2003 decision of the RO, which denied service 
connection for a right knee disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2008).  

2.  The evidence received since the January 2003 RO decision, 
which denied service connection for a right knee disability, 
is new and material and the claim for service connection for 
a right knee disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008). 

3.  A right knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4.  The January 2003 decision of the RO, which denied service 
connection for a left knee disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2008).  

5.  The evidence received since the January 2003 RO decision, 
which denied service connection for a left knee disability, 
is new and material and the claim for service connection for 
a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008). 

6.  A left knee disability was not incurred in or aggravated 
by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  The January 2003 decision of the RO, which denied service 
connection for hearing loss, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2008).  

8.  The evidence received since the January 2003 RO decision, 
which denied service connection for hearing loss, is new and 
material and the claim for service connection for hearing 
loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2008). 

9.  Resolving all doubt in the veteran's favor, his hearing 
loss was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(d) (2008).

10.  Resolving all doubt in the veteran's favor, his tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in March 2007, January 2008, and October 2008.  
These letters informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.  The veteran was also 
specifically informed of the law as it pertains to disability 
evaluations and effective dates by the March 2007 and October 
2008 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran was further informed of the law of 
service connection, by an October 2007 Statement of the Case.

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records.  Consequently, and in particularly 
in light of the fact that all of these claims are being 
reopened, the Board finds that the duty to notify and assist 
has been satisfied.


Whether new and material evidence has been submitted 
sufficient to reopen claims of entitlement to service 
connection for a right knee disability, a left knee 
disability, and hearing loss.

Historically, the Board notes that these claims were last 
finally denied by a January 2003 RO decision.  These claims 
were denied at that time because no evidence of record had 
been presented linking them to service, and there was no 
evidence of record showing that the veteran had these 
disabilities in service.  There was further no evidence of 
record showing that the veteran engaged in combat.

As the veteran did not perfect an appeal of this decision, it 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 
20.302, 20.1103 (2007).  

Since this decision is final, the veteran's current claims of 
service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen all of the veteran's claims.  Specifically, it is 
noted that previously, there was no evidence of record 
showing that the veteran engaged in combat, such that service 
connection could be granted on a presumptive basis.  However, 
recently, the veteran submitted a service record which 
clearly showed that he did engage in combat.  The Board finds 
this evidence sufficient, combined with his testimony before 
the undersigned Veterans Law Judge in November 2008, in which 
he described in detail his combat experiences, to be new and 
material, such that these claims will be reopened.  As such, 
service connection on a direct basis for all these claims 
must now be considered.


Service connection for a right knee disability, a left knee 
disability, hearing loss, and tinnitus.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection. 

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat is accepted as 
sufficient proof of service connection, if the evidence was 
consistent with the circumstances, conditions, or hardships 
of such service, even if there was no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  Service connection for such injury or disease 
could be rebutted by clear and convincing evidence to the 
contrary.  38 U.S.C.A. § 1154(b).  Service connection may 
also be granted for disability which is proximately due to or 
the result of a service-connected disease or injury. 38 
C.F.R. § 3.310(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

Taking into account all relevant evidence, the Board finds 
that service connection is not warranted for either a right 
or a left knee disability.  In this regard, the Board notes 
that the veteran's service medical records show no complaints 
of, treatment for, or diagnosis of any knee disability.  
There is no evidence of record dated any earlier than the mid 
nineties, over 40 years after the veteran's separation from 
service, showing that the veteran complained of, or received 
treatment for, any knee disability.  A January 1996 report of 
private outpatient treatment record noted that the veteran 
reported bilateral knee pain that had been getting 
progressively worse, over the past 10 years, and that the 
veteran had previous right knee arthrotomy 25 years ago, and 
left knee arthroscopy ten years ago.  The veteran had 
bilateral total knee replacements shortly after this private 
evaluation.  Even if these dates are correct, that would 
place the first evidence of treatment for a knee disability 
in 1971, which is still 20 years after the veteran's 
separation from service.  

The Board recognizes that the veteran participated in combat, 
and the veteran has testified that his knees were injured in 
combat.  However, the Board finds that, had the veteran 
injured his knees at that time severely enough such that he 
would have chronic residuals from that injury, there would be 
some record of such injury in the veteran's medical files.  
The Board notes that the veteran's service medical records 
appear fairly complete, and several service medical 
examinations, including those dated in February 1946, January 
1948, and November 1951, show no knee complaints or 
diagnoses.  Therefore, the Board does not find that any 
injury the veteran sustained to his knees in combat was not 
severe enough to cause the veteran to continue to have 
residuals to the present day, 57 years after his separation 
from service.  Therefore, with no evidence having been 
presented of a significant knee injury in service, with no 
evidence of any knee disability occurring until at least 20 
years after the veteran's separation from service, and with 
no evidence having been presented linking the veteran's 
current knee disabilities (residuals of total knee 
replacements) to service, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for right or left knee disabilities.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App 49, 55-57 (1990).

Taking into account all relevant evidence, and resolving all 
doubt in the veteran's favor, the Board finds that service 
connection for hearing loss and tinnitus is warranted.  In 
this regard, the Board notes, as above, that evidence is now 
of record which indicates that the veteran served in combat.  
The Board finds this evidence, including the veteran's 
testimony, sufficient evidence that the veteran was exposed 
to acoustic trauma in service, especially in combat.  As the 
evidence shows that the veteran was exposed to acoustic 
trauma in service during combat, and as the veteran currently 
has hearing loss and tinnitus, and as the veteran and his 
wife have reported, in their November 2008 hearing testimony, 
that he has experienced hearing loss and tinnitus since his 
separation from service, the Board will find, resolving all 
doubt in favor of the veteran, that the evidence is at least 
in equipoise as to the question of whether the veteran's 
hearing loss and tinnitus are related to service.  As such, 
the Board resolves doubt in favor of the veteran and finds 
that service connection is warranted for hearing loss and 
tinnitus.


ORDER

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a right knee disability is granted; 
service connection for a right knee disability is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for a left knee disability is granted; 
service connection for a left knee disability is denied.

New and material evidence having been submitted, the 
veteran's application to reopen a claim of entitlement to 
service connection for hearing loss is granted; service 
connection for hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


